        Case 1:18-cv-10225-MLW Document 437 Filed 12/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                             No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,
                                                    EMERGENCY RELIEF REQUESTED
        v.

 CHAD WOLF, et al.,

                Defendants-Respondents.


        MOTION FOR IMMEDIATE INTERIM RELEASE OF CLASS MEMBER

       As a consequence of the continued violations of the post-order custody regulations and

due process described in the accompanying Memorandum supplementing Petitioners’ Motion for

Order to Show Cause (Dkt. No. 305), Petitioners respectfully move for Seoun Kim’s immediate

release and to stay his removal pending resolution of the issues in Petitioners’ Motion for Order

to Show Cause. Additionally, Petitioners request that Court order Respondents to respond by

6:00 PM on Monday, December 23, 2019, with any reason why the Court should not

immediately order Mr. Kim’s release.
       Case 1:18-cv-10225-MLW Document 437 Filed 12/20/19 Page 2 of 3



      Respectfully submitted this 20th day of December, 2019.



                                                 /s/ Jonathan A. Cox

Matthew R. Segal (BBO # 654489)                  Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                  Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                   Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.                Jonathan A. Cox (BBO # 687810)
211 Congress Street                              Stephen Provazza (BBO # 691159)
Boston, MA 02110                                 Colleen M. McCullough (BBO # 696455)
(617) 482-3170                                   Matthew W. Costello (BBO # 696384)
                                                 WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)               HALE AND DORR LLP
Attorney at Law                                  60 State Street
6 White Pine Lane                                Boston, MA 02109
Lexington, MA 02421                              Telephone: (617) 526-6000
(339) 970-9283                                   Facsimile: (617) 526-5000
                                                 kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Counsel for Petitioners




                                             2
        Case 1:18-cv-10225-MLW Document 437 Filed 12/20/19 Page 3 of 3



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on December 17, 19, and 20, 2019 in an attempt to resolve the

issues raised in this motion. Respondents did not consent to this motion.

                                                    /s/ Jonathan A. Cox
                                                    Jonathan A. Cox




                                                3
